           Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE CHIN,

                                  Plaintiff,

                      -against-

 CO. P.T. SQUIRE; CO. P. LANGDON; C.O.                         ORDER OF SERVICE
 K.W. KRASNOW; CO. J.Y. BENFORD; C.O. A.
                                                               20-CV-03711 (PMH)
 ESCALERA; SERGEANT JOHN DOE;
 SERGEANT ECKERSON; NURSE JANE DOE,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights while he was incarcerated at

Green Haven Correctional Facility. By order dated May 13, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis. 1

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
        Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 2 of 12



(2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

          While the law mandates dismissal on any of these grounds, the court is obliged to construe

pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to

raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original). But the

“special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits – to state a claim,

pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil Procedure, which

requires a complaint to make a short and plain statement showing that the pleader is entitled to

relief.

                                              DISCUSSION

A.        Service on Named Defendants

          Because Plaintiff has been granted permission to proceed in forma pauperis (IFP), he is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717

F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)).

          Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

                                                  2
          Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 3 of 12



service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’ failure

to effect service automatically constitutes ‘good cause’ for an extension of time within the meaning

of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants P.T. Squire, P. Langdon, K.W. Krasnow,

J.Y. Benford, A. Escalera, and Sergeant Eckerson through the U.S. Marshals Service, the Clerk of

Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-

285 form”) for each of these defendants. The Clerk of Court is further instructed to issue a

summons and deliver to the Marshals Service all the paperwork necessary for the Marshals Service

to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

B.      Service on “Jane Doe” Nurse and Sergeant “John Doe”

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York State Department of Corrections and Community

Supervision (DOCCS) to identify the “Jane Doe” nurse on duty at Green Haven on May 9, 2017,

at approximately 4:45 p.m. or thereafter, who is described in the complaint. Plaintiff also may

supply sufficient information to identify Sergeant “John Doe,” who was on duty on Plaintiff’s cell

block at Green Haven on May 9, 2017, as described in the complaint.

         It is therefore ordered that the New York State Attorney General, who is the attorney for

and agent of the DOCCS, must ascertain the identity of each Doe defendant whom Plaintiff seeks

to sue here and the address where the defendant may be served. The New York State Attorney



                                                  3
          Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 4 of 12



General must provide this information to Plaintiff and the Court within sixty days of the date of

this order.

        Within thirty days after receiving this information, Plaintiff must file an amended

complaint naming the Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form for Plaintiff to complete after receiving this

information is attached to this Order. Once Plaintiff has filed an amended complaint, the Court will

screen the amended complaint and, if necessary, issue an order directing the Clerk of Court to

complete the USM-285 forms with the addresses for the named John Doe Defendants and deliver

to the U.S. Marshals Service all documents necessary to effect service.

C.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the date

of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.

                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for P.T. Squire, P. Langdon, K.W. Krasnow, J.Y. Benford, A. Escalera, and Sergeant Eckerson and

deliver to the U.S. Marshals Service all documents necessary to effect service.




                                                 4
           Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 5 of 12



         The Clerk of Court is directed to mail a copy of this order and the complaint to New York

State Attorney General at: Office of the Attorney General, 28 Liberty St., 15th Floor, New York,

NY 10005. An “Amended Complaint” form is attached to this order.

         Local Civil Rule 33.2 applies to this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

                                                   SO ORDERED:

Dated:     New York, New York
           May 26, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge




                                                  5
Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 6 of 12



            DEFENDANTS AND SERVICE ADDRESSES


    Correction Officer P.T. Squire
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Correction Officer P. Langdon
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Correction Officer K.W. Krasnow
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Correction Officer J.Y. Benford
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Correction Officer A. Escalera
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Sergeant Eckerson
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010
           Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 7 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 8 of 12



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 9 of 12



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 10 of 12



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:20-cv-03711-PMH Document 6 Filed 05/26/20 Page 12 of 12



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
